Case 1:20-cv-00262-MSM-LDA Document 40 Filed 07/08/20 Page 1 of 2 PageID #: 204




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

 JONATHON ACOSTA, ET AL

     VS.                                                 C.A. NO. 1:20-cv-00262-MSM-LDA

 JUAN PABLO RESTREPO, ET AL

                                        STIPULATION

        It is hereby agreed between the plaintiffs and defendants, Claudia J. Haugen, Renay
 Brooks Omisore, and Mercedes Bernal, solely in their official capacity as members of the
 Providence Board of Canvassers, and Kathy Placencia, solely in her official capacity as
 Administrator of Elections for the City of Providence, that said defendants may answer, plead or
 otherwise respond to plaintiffs’ complaint on or before August 17, 2020.



                                                     DEFENDANT,
                                                     CITY OF PROVIDENCE
                                                     By their Attorney

                                                     JEFFREY DANA
                                                     CITY SOLICITOR

                                                     /s/Kevin F. McHugh
                                                     Kevin F. McHugh (#3927)
                                                     Senior Assistant City Solicitor
                                                     City of Providence
                                                     City Solicitor’s Office
                                                     444 Westminster Street, Suite 220
                                                     Providence, RI 02903
                                                     (401) 680-5333
                                                     (401) 680-5520 (Fax)
                                                     Kmchugh@providenceri.gov
Case 1:20-cv-00262-MSM-LDA Document 40 Filed 07/08/20 Page 2 of 2 PageID #: 205




                                         CERTIFICATION

         I hereby certify that I have filed the within with the United States District Court on the 8th
 day of July, 2020, that a copy is available for viewing and downloading via the ECF system, and
 that I have caused a copy to be sent to:

 Armando E. Batastini
 NIXON PEABODY LLP
 abatastini@nixonpeabody.

 Michael B. Forte, Jr., Esq.
 OLENN & PENZA, LLP
 mbf@olenn-penza.com

 Angel Taveras, Es1.
 GREENBERG TRAURIG, LLP
 taverasa@gtlaw.com

 Matthew Jerzyk, Esq.
 City Solicitor
 City of Central Falls
 mjerzyk@centralfallsri.us

 Michael W. Field, Esq.
 Assistant Attorney General
 mfield@riag.ri.gov

 Raymond A. Marcaccio, Esq.
 Oliverio & Marcaccio, LLP
 RAM@om-rilaw.com

 Timothy M. Bliss, Esq.
 tbliss@timblisslaw.com

                                                        /s/Kevin F. McHugh
